    Case 3:17-cv-00558-SRU Document 683 Filed 01/19/21 Page 1 of 10




                   UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

ONTARIO TEACHERS’ PENSION PLAN
BOARD, et al.,                          Civil Action No. 3:17-cv-00558-SRU

                  Plaintiffs,
            v.
                                        January 19, 2021
TEVA PHARMACEUTICAL INDUSTRIES LTD.,
et al.,

                  Defendants.




MOTION TO INTERVENE BY THE STATE OF WISCONSIN INVESTMENT BOARD
   FOR THE LIMITED PURPOSE OF TOLLING THE STATUTE OF REPOSE
        Case 3:17-cv-00558-SRU Document 683 Filed 01/19/21 Page 2 of 10




                                          INTRODUCTION

        The State of Wisconsin Investment Board (“SWIB”) is a member of the Class asserted in

this case. See ECF No. 419-1 at 2 (defining the asserted Class). SWIB hereby moves to intervene

for the sole purpose of protecting certain of its individual claims, as alleged in the operative class

action complaint, from expiration under the statute of repose.

        In seeking intervention, SWIB is following guidance from the Supreme Court and Second

Circuit that intervention is a proper method for a passive class member to provide defendants with

notice of its individual claims and preserve the timeliness of those claims. SWIB’s motion is also

squarely within this Court’s prior orders permitting other Class members to intervene for the same

purpose and on the same terms. See ECF No. 284 (permitting intervention by the California State

Teachers’ Retirement System (“CalSTRS”) for the limited purpose of tolling the statute of repose);

ECF No. 636 (permitting intervention by certain TIAA-CREF Investment Management and

Teachers Advisors LLC affiliated funds and accounts (collectively, “TIAA”) for the same limited

purpose). In seeking intervention, SWIB, like the aforementioned Class members-intervenors

CalSTRS and TIAA, does not seek appointment as a representative plaintiff or to otherwise

interpose itself into this action (the “Class Action”), but rather seeks to preserve its status as a Class

member with all attendant rights and protections, including protections against discovery.1

                                           BACKGROUND

        In their Second Amended Consolidated Class Action Complaint (the “Complaint”) (ECF

No. 310), which is incorporated by reference herein, Plaintiffs Ontario Teachers’ Pension Plan

Board and Anchorage Police & Fire Retirement System (“Plaintiffs”) allege, among other things,


1
  SWIB does not believe that oral argument is necessary for this straightforward motion, and notes
that the Court permitted both CalSTRS and TIAA to intervene on similar terms without oral
argument. ECF Nos. 284, 636.


                                                    1
        Case 3:17-cv-00558-SRU Document 683 Filed 01/19/21 Page 3 of 10




that Teva Pharmaceutical Industries, Ltd. (“Teva”) and a number of Teva’s current and/or former

officers and directors (collectively, “Defendants”) violated 15 U.S.C. §78aa (the “Exchange Act”)

by (1) systematically and deliberately implementing price increases on dozens of generic drugs,

which Defendants then misrepresented, denied and concealed in their statements to investors; and

by (2) engaging in an industrywide conspiracy with Teva’s “competitors” to fix generic drug prices

and allocate markets, which Defendants concealed and then consistently and vigorously denied in

their statements to investors. The Complaint asserts that Defendants’ wrongful conduct began on

February 6, 2014 and continued for over five years, including Defendants’ material misstatements

on February 11, 2016.2 ¶¶111-118, 216-222. SWIB bought a large amount of Teva ADSs during

the Class Period, including nearly five million ADSs after February 11, 2016, and held Teva ADSs

through the end of the Class Period.3

                                           ARGUMENT

       A federal court “may permit anyone to intervene who . . . has a claim or defense that shares

with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). Here, as a

member of the asserted Class, SWIB’s claims necessarily share common questions of law and fact

with those of the Class—indeed, SWIB’s claims are identical to those of other Class members and

arise out of the same underlying misrepresentations and omissions of material fact.

       Under the applicable Exchange Act statute of repose, to be timely, a private right of action

under Section 10(b) “may be brought not later than the earlier of . . . 2 years after the discovery of

the facts constituting the violation” or “5 years after such violation.” 28 U.S.C. § 1658(b). In other



2
 All “¶” references in this motion and memorandum of law are to the Complaint. Capitalized terms
not defined herein have the same meanings given to them in the Complaint.
3
  SWIB is willing to provide Defendants with copies of SWIB’s relevant transaction history in
Teva securities and to submit it for in camera review upon request.


                                                  2
        Case 3:17-cv-00558-SRU Document 683 Filed 01/19/21 Page 4 of 10




words, there is a two-year statute of limitations, and a five-year statute of repose. As the Supreme

Court recently clarified, the commencement of a securities class action suspends the running of the

statute of limitations governing prospective class members’ individual securities claims under the

American Pipe “tolling” rule, however, the American Pipe tolling rule does not apply to the statute

of repose. Cal. Pub. Emps.’ Ret. Sys. v. ANZ Securities, Inc., __U.S.__, 137 S. Ct. 2042, 2052

(2017) (citing American Pipe Constr. Co. v. Utah, 414 U.S. 538, 554 (1974)).

       To address this incongruity in the application of the American Pipe tolling rule, the Supreme

Court and Second Circuit have each stated that an unnamed class member may file a timely motion

to intervene in a class action to protect its individual claims from the expiration of a statute of

repose, i.e., in lieu of commencing a separate and duplicative individual action. See ANZ Securities,

137 S. Ct. at 2054 (recommending a “simple motion to intervene” to satisfy the statute of repose);

Police and Fire Ret. Sys. of City of Detroit v. IndyMac MBS, Inc., 721 F.3d 95, 112 (2d Cir. 2013)

(“The proposed intervenors, through minimal diligence, could have avoided the operation of the …

statute of repose simply by making timely motions to intervene in the action ….”); see also Sjunde

AP-Fonden v. Gen. Elec. Co., 417 F. Supp. 3d 379, 392 (S.D.N.Y. 2019) (“In sum, the statute of

repose bars Plaintiffs’ claims based on statements, omissions, or misrepresentations … which were

not timely raised in an earlier complaint or motion to intervene.”). Indeed, in ANZ Securities, the

Supreme Court opined that the intervention process should not be “onerous” for unnamed class

members and that district courts have the means to permit such “additional filings” to “proceed in

an orderly fashion.” ANZ Securities, 137 S. Ct. at 2054.

       Consistent with this controlling Supreme Court and Second Circuit precedent, this Court

previously granted both CalSTRS’s and TIAA’s respective motions to intervene in this action for

the limited purpose of tolling their claims under then-impending statutes of repose. ECF Nos. 281,




                                                 3
        Case 3:17-cv-00558-SRU Document 683 Filed 01/19/21 Page 5 of 10




284, 636. SWIB’s motion to intervene is essentially identical to the motions filed by CalSTRS and

TIAA that the Court granted—including in an order issued less than two months ago.

       In particular, SWIB is seeking to intervene to preserve the timeliness of its individual

securities fraud claims based on statements that Defendants made on and after February 11, 2016.

The first Exchange Act violations alleged in the Complaint that are within the five-year statute of

repose as of the date of this motion—i.e., that remain timely if SWIB were to file an individual

action at this time—occurred on February 11, 2016. On that date, Defendants issued multiple

materially false and misleading statements and omissions.

       First, Defendants filed with the SEC a press release reporting Teva’s fourth quarter and full

year 2015 financial results (the “Q4 2015 Press Release”). The Q4 2015 Press Release disclosed a

year-over-year increase in generic profit of $7 million, or 1%, attributed “primarily” to a reduction

in expenses and “offset” in part by lower sales of a certain drug. ¶217. As alleged in the Complaint,

Defendants’ explanation that Teva’s profits were offset by reduced sales was false and misleading

because it omitted that the Company’s reduced ability to institute price increases was the true cause

of the lower profits. Id. Indeed, Teva’s profits from the Price-Hike Strategy declined by 24% from

Q4 2014 to Q4 2015 as governmental scrutiny of generic drug pricing increased, which Defendants

knew but concealed from investors. Id.

       Second, Defendants filed with the SEC the Company’s annual report on Form 20-F for the

year ended December 31, 2015 (the “2015 20-F”). The 2015 20-F disclosed a year-over-year

increase in Teva’s generics profit of $500 million, or 24%, and misleadingly attributed the increase

“primarily” to lower expenses and new product launches in the United States during 2015. ¶218.

In truth, the profits were driven in large part by Teva’s Price-Hike Strategy, including price




                                                 4
        Case 3:17-cv-00558-SRU Document 683 Filed 01/19/21 Page 6 of 10




increases that generated as much as $848 million in inflated profit in 2015, a year-over-year increase

of $155 million that amounted to 31% of the year-over-year increase in generic profit. ¶¶218-219.

       Third, also on February 11, 2016, Defendants hosted a conference call with analysts and

investors (the “February 2016 Earnings Call”). During the February 2016 Earnings Call, Defendant

Olafsson, the then-President and CEO of Teva’s Global Generic Medicines Group, touted that

“2015 was a very good year for Teva Generics” while explicitly denying that pricing had played

any role in the supposed success. Defendant Olafsson highlighted the Company’s “$1 billion

improvement in operating profit over 24 months,” stating “So how did we do this? Not by pricing

but by portfolio mix, new products, and efficiency measures.” ¶220. Olafsson also minimized the

impact of pricing on Teva’s business, including by (i) denying media reports of price inflation in

the generics industry (¶221); (ii) asserting that Teva actually “saw a mid-single-digit price decline”

for 2015 in its overall generics business and “4% price erosion” in the U.S. market (¶¶221-22); and

(iii) assuring investors that “[w]e expect to see the same in 2016,” “[n]othing today points to a

significant change in the generic pricing environment,” and “we didn’t see anything change in

fourth quarter.” ¶222. Additionally, Olafsson presented slides stating that Teva did “not see the

sharp drop in prices other competitors have seen recently.” Id. As alleged in the Complaint, these

statements were materially false and misleading because Teva made as much as $1.5 billion in

inflated profit from the Price-Hike Strategy – substantially more than even the $1 billion profit that

Olafsson denied was driven by price increases – underscoring that the Price-Hike Strategy was

essential to Teva’s financial success. ¶¶220-221. And while Olafsson claimed that Teva did not

see changes in the pricing environment, Teva was increasingly unable to implement further price

increases, resulting in declining profits. ¶222.




                                                   5
        Case 3:17-cv-00558-SRU Document 683 Filed 01/19/21 Page 7 of 10




       SWIB purchased or acquired nearly 5 million Teva ADSs during the period from February

11, 2016 through the end of the Class Period (May 10, 2019) at fraud-inflated prices—including

175,000 ADSs purchased during the two-month period immediately following the February 11,

2016 violations—and suffered substantial damages on its ADS investments. As noted, SWIB’s

claims against Defendants share common questions of law and fact with the Plaintiffs’ claims in

the Complaint and, therefore, intervention is appropriate. Fed. R. Civ. P. 24. Allowing SWIB to

intervene for the extremely limited purpose of satisfying an approaching statute of repose will not

prejudice any of the parties and will not cause any delay as SWIB is already a passive Class

member. There will be no additional discovery because SWIB is not seeking to become a lead

plaintiff or other representative party, is not seeking to disrupt or interfere with the Class Action in

any way, and expressly seeks to retain the protections against discovery that apply to passive class

members. See In re Publ’n Paper Antitrust Litig., 2005 WL 1629633, at *1 (D. Conn. July 5, 2005)

(denying discovery of class member). Indeed, SWIB merely seeks to preserve its right to act

independently, while seeking to cause no disruption to the Class Action and no imposition of

additional burdens on the Court or the parties.

       The motion is also timely, as this motion is being filed before the five-year statute of repose

runs for the February 11, 2016 violations, as well as numerous additional Exchange Act violations

later in the Class Period that shortly preceded SWIB’s purchases of Teva securities and remain

timely under the statute of repose as of the date of this motion. Indeed, because all of the purchases

underlying SWIB’s damages from Defendants’ fraud were not made until years into the Class

Period, this motion, if granted, will preserve all of these individual claims for damages from the

statute of repose.




                                                   6
        Case 3:17-cv-00558-SRU Document 683 Filed 01/19/21 Page 8 of 10




       In sum, the sole purpose for this motion is to allow SWIB, a large institutional investor

responsible for managing the invested assets of the Wisconsin Retirement System, Wisconsin State

Investment Fund, and other Wisconsin State trust funds, to avoid the risk of a time-bar against its

individual claims and to preserve a meaningful opt-out right.

                                          CONCLUSION

       Accordingly, SWIB respectfully requests that the Court grant this motion to allow it to

intervene for the limited purpose of preserving its claims against the expiration of an approaching

statute of repose, and also confirm that SWIB will nevertheless remain a passive member of the

Class with all the associated rights and protections.


Dated: January 19, 2021                                 Respectfully Submitted,

                                                        SAXENA WHITE P.A.

                                                        /s/ David R. Kaplan

                                                        David R. Kaplan (admitted pro hac vice)
                                                        12750 High Bluff Drive, Suite 475
                                                        San Diego, CA 92130
                                                        Telephone: (858) 997-0860
                                                        Facsimile: (858) 369-0096
                                                        dkaplan@saxenawhite.com

                                                        Maya Saxena (admitted pro hac vice)
                                                        7777 Glades Road, Suite 300
                                                        Boca Raton, FL 33434
                                                        Telephone: (561) 394-3399
                                                        Facsimile: (561) 394-3382
                                                        msaxena@saxenawhite.com

                                                        Jonathan P. Whitcomb
                                                        DISERIO MARTIN O’CONNOR
                                                        & CASTIGLIONI LLP
                                                        One Atlantic Street
                                                        Stamford, CT 06901
                                                        Telephone: (203) 358-0800
                                                        Facsimile: (203) 348-2321
                                                        jwhitcomb@dmoc.com



                                                  7
Case 3:17-cv-00558-SRU Document 683 Filed 01/19/21 Page 9 of 10




                                   Counsel for Proposed Intervenor-Plaintiff
                                   The State of Wisconsin Investment Board




                               8
        Case 3:17-cv-00558-SRU Document 683 Filed 01/19/21 Page 10 of 10




                                   CERTIFICATE OF SERVICE

        THIS IS TO CERTIFY that on January 19, 2021, a copy of the foregoing was electronically

filed. Notice of this filing will be sent via e-mail to all parties by operation of the Court’s electronic

filing system. A copy has also been sent by U.S. mail first class, postage prepaid, to all counsel and

pro se parties that do not have access to the Court’s electronic filing system.


                                                        SAXENA WHITE P.A.

                                                        /s/ David R. Kaplan
                                                        David R. Kaplan




                                                    9
